People v Barnhill (2015 NY Slip Op 06160)





People v Barnhill


2015 NY Slip Op 06160


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-04911

[*1]The People of the State of New York, respondent, 
vSean Barnhill, appellant. (S.C.I. No. 508/13)


Lynn W. L. Fahey, New York, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Ellen C. Abbot, and Jonathan V. Brewer of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chin-Brandt, J.), rendered March 19, 2013, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
"The defendant's challenge to the validity of his waiver of indictment is not forfeited by his plea of guilty and would not be precluded by any valid waiver of the right to appeal" (People v Yunga, 122 AD3d 951; see People v Boston, 75 NY2d 585, 589 n; People v Sze, 113 AD3d 795; People v Libby, 246 AD2d 669, 670-671). Nor does that claim require preservation (see People v Boston, 75 NY2d at 589 n; People v Yunga, 122 AD3d at 951). Nevertheless, contrary to the defendant's contention, his waiver of indictment was valid (see NY Const, art I, § 6; CPL 195.10, 195.20; People v Bastardo, 127 AD3d 776; People v Hanely, 107 AD3d 917; People v Newson, 106 AD3d 839; People v Gramola, 102 AD3d 810).
SKELOS, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court